FI!...ED

UNITED STATES 1)1sTRICT CoURT FEB 1 ‘¢ 2911
FOR THE DISTRICT OF COLUMBIA C|erk. il.S. Distrlct & Bankruptcy
Courts for the D|strict of columbia

DWAYNE E. ANDERSON, )
)
Plaintiff, )

) , .

v, ) Civil Action No.  
)
UNITED STATES OF AMERICA, )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (l972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of resjudz`cata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).
Plaintiff brings this action against the United States under the Federal Tort Claims Act,
and attaches to his complaint a copy of the agency’s response to his administrative claim.
Wholly absent from his submission, however, are any factual allegations to support plaintiff s
claim.' The complaint fails to give fair notice to the defendant of the claims asserted and
therefore it fails to comply with Rule 8(a).
Accordingly, the Court will dismiss the complaint without prejudice. An Order

consistent with this Memorandum Opinion is issued separately.

')

United States District Judge
DATE; /:e/. V/ ¢>7<>//

l lt is not the Court’s obligation to "order the agency . . . to furnish . . . a copy of his

formally filed administrative tort claim . . . which states the facts alleged and relied on." Compl.
at l.